Citation Nr: 0908934	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  04-39 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an apportionment of the Veteran's Department 
of Veterans Affairs benefits on behalf of the Veteran's two 
minor children.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The Veteran served on active duty from August 1971 to 
September 1974.  The appellant is the former spouse of the 
Veteran and the mother of the Veteran's children, J.N. and 
N.M.
 
This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a special apportionment decision in August 2003 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Ft. Harrison, Montana, which denied the appellant's 
claim for an apportionment of the Veteran's VA benefits on 
behalf of his minor children in her custody.

In June 2005, the appellant did not appear at a hearing 
before a Veterans Law Judge, which she had requested.  The 
Veteran, however, did appear.  A transcript of that hearing 
is associated with the claims file.   

In January 2006, the Board remanded the case to the RO for 
additional development.  

In a letter, dated in September 2007, the Board notified the 
Veteran that the Veterans Law Judge who conducted his hearing 
was no longer at the Board, and gave him an opportunity to 
appear at another hearing before a Veterans Law Judge who 
would decide the claim.  He did not respond, as requested, 
within 30 days, so the Board assumes that he does not want 
another hearing.  

In November 2007, the Board remanded the case to the RO for 
additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Board remanded the case to the RO in November 2007 for 
adjudication of the claim in light of additional evidence 
submitted by the appellant, which had not been initially 
reviewed by the RO.  

After the claim was returned to the RO (AMC), the appellant 
in March 2008 submitted additional evidence in the form of a 
statement, a financial status report, recent pay stubs, and a 
copy of her 2007 income tax return.  Since the Board's 
November 2007 remand, the RO has not adjudicated the claim in 
consideration of the new evidence.  Nor has the appellant 
ever submitted a waiver of the right to have the evidence 
reviewed by the RO.  38 C.F.R. § 20.1304.

Under Stegall v. West, 11 Vet. App. 268, 271 (1998), a remand 
is necessary to ensure compliance with the Board's directive.

Accordingly, the case is REMANDED for the following action:

Adjudicate the claim of entitlement to an 
apportionment of the Veteran's VA 
compensation benefits on behalf of the 
Veteran's minor children, based on a 
review of the entire evidentiary record to 
include the additional evidence submitted 
by the appellant in August 2007.  Provide 
the appellant and Veteran with a 
supplemental statement of the case and 
return the case to the Board.

The appellant and Veteran have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).


_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


